Name: Council Regulation (EC) No 551/98 of 9 March 1998 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU finance;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 73/112. 3. 98 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 551/98 of 9 March 1998 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Par- liament (2), Whereas, when originally adopted, Council Regulation (EEC) No 3950/92 of 28 December 1992 establishing an additional levy in the milk and milk products sector (3) made provision, subject to certain special conditions, for the reference quantity to be allocated provisionally for a 12-month period in the case of agricultural holdings situ- ated in the territory of the former German Democratic Republic; whereas, with a view to the completion of restructuring of such holdings, those provisions were renewed until the end of 1997/1998 by Regulation (EC) No 1883/94 (4); whereas difficulties connected in par- ticular with milk production on leased land cannot be resolved before 31 March 1998; whereas, to overcome the difficulties stemming from the restructuring of such holdings, a final extension of the derogating measures should accordingly be allowed, by way of an exception, for two 12-month periods, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 4(4) of Regulation (EEC) No 3950/92: With a view to the definitive solution of the difficul- ties stemming from restructuring as referred to above, the application of the first subparagraph shall be extended for two 12-month periods from the expiry of the period referred to in the second subparagraph. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1998. For the Council The President G. BROWN (1) OJ C 1, 3. 1. 1998, p. 20. (2) OJ C 80, 16. 3. 1998. (3) OJ L 405, 31. 12. 1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 614/97 (OJ L 94, 9. 4. 1997, p. 4). (4) OJ L 197, 30. 7. 1994, p. 25.